 In the Matter Of MINNEAPOLIS-MOLINE COMPANY, EMPLOYER ANDPETITIONERandLOCAL 814, INTERNATIONAL UNION OF ELECTRICAL,RADIO& MACHINE WORKERS,C. I. 0., PETITIONERandLOCAL 814,UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICACase9 Nos. 13-RM-71 and 13-RC-993.-Decided April 13, 1950DECISIONANDDIRECTION OF ELECTIONUpon petitions duly filed and consolidated, a hearing was held-beforeRobert Ackerberg, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The question concerning representation :On May 25, 1948, Local 814, UE, as an affiliate of the CIO, executedan agreement with the Employer, covering employees involved in thiscase to be in effect until May 31, 1949, and thereafter for yearly periodsunless terminated by notice at least 60 days before May 31 of any year.This contract was subsequently modified in several respects by amend-ments.The last amendment entered into on July 15, 1949, provided,inter alia,that the terminal date of the contract be changed to Septem-ber 1, 1950.Local 814 UE contends that this contract operates as a barto a present determination of representatives.Local 814, IUE-CIOcontends that the contract is not a bar because as the result of a schism'These labor organizations are Local 814, International Union of Electrical, Radio &Machine Workers, C. I. 0., hereinafter called Local 814 IUE-CIO, and Local 814, UnitedElectrical, Radio and Machine Workers of America, hereinafter called Local 814 UE.89 NLRB No. 62.395 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Local 814, UE, a substantial number of its former members haveaffiliated with the IUE-CIO. The Employer takes the position thatit does not know which union represents its employees and it thereforeis unwilling to bargain with either until one or the other has beencertified by the Board as the exclusive representative of its employees.The record shows that on November 2, 1949, the CIO at its nationalconvention expelled the UE.On November 10, at a regular member-ship meeting of Local 814, then affiliated with the UE, a motion todisaffiliate from the UE and affiliate with the IUE-CIO was passed byunanimous vote.The meeting which was attended by a substantialnumber of members had been publicized 2 days in advance by nu-merous notices on the plant bulletin boards and by oral notificationthrough shop stewards to individual members. Shortly after themeeting, Local 814 applied for.and received a charter from the IUE-CIO.All the officers of the former UE Local 814 were elected by themembership of the new Local and have continued to serve in theirrespective capacities as officers of Local 814, IUE-CIO.Uncontro-verted evidence indicates that since November 10, Local 814, IUE-CIO has obtained signed membership cards from a large majority ofthe Employer's employees, who had been members of Local 814, UE.It has also held monthly meetings since that date as had Local 814, UE.These circumstances reveal that there has been a schism in the con-tracting union's organization which we find, for reasons stated in theBoston Machine Workscase,2 removes.the current contract as a bar toan immediate determination of representatives.sAccordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees employed at the Em-.ployer'sMoline, Illinois, plant, including inspectors, outside truckdrivers, garage mechanics, garage repairmen, shop janitors,' but ex-2 BostonMachine Works Company,89. NLRB No. 59.3Also for the reasons stated in theBoston Machine Workscase. we do not here pass uponthe property rights or the collective bargaining duties of the parties with reference to thecurrent contract.° Contrary to the positions taken by the Petitioner and the Intervenor, the Employercontends that the outside truck drivers, garage mechanics, garage repairmen, and shopjanitors should be excluded on the alleged ground that these'employees have not been in-cluded in. the contract unit.The mere fact that these employees, whose interests clearlyliewith the other production and maintenance employees, have not been included in thecontract unit, does not render their inclusion in a production and maintenance unit inap-propriate.Benner Tea Company,88 NLRB 1409. MINNEAPOLIS-MOLINE COMPANY397eluding time-study men, checkers, guards, watchmen,5 plant engineers,experimental and engineering employees, office, clerical, and technicalemployees, patternmakers, shop clerical employees, foremen, assistantforemen, and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were em-ployed during the payroll period immediately preceding the date ofthisDirection of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Local 814, International Union of Electrical, Radio &MachineWorkers, C. I. 0.,8 or by Local 814, United Electrical, Radio and Ma-chine Workers of America, or by neither.5 By Order dated July 19, 1950, the Board found, upon the basis of facts submitted,that the watchmen herein are in fact guards.6We find no merit to the contention of the Intervenor that insofar as the two labororganizations are designated on the ballot, the Petitioner should not be permitted to use thesamelocal number as the Intervenor, for the reasons statedinGeneralMotors Corporation,et al.,88 NLRB 450.